UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7039


SHELDON G. KEENER,

                  Petitioner - Appellant,

             v.

RICHARD E. BAZZLE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (6:08-cv-02422-PMD)


Submitted:    January 12, 2010              Decided:   January 25, 2010


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sheldon G. Keener, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sheldon G. Keener seeks to appeal the district court’s

order adopting the recommendation of the magistrate judge and

dismissing without prejudice his petition under 28 U.S.C. § 2254

(2006).    We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).            This appeal period

is “mandatory and jurisdictional.”            Browder v. Dir., Dep’t of

Corr.,    434   U.S.   257,   264   (1978)   (quoting   United   States   v.

Robinson, 361 U.S. 220, 229 (1960)).

            The district court’s order was entered on the docket

on August 13, 2008.           The notice of appeal was dated May 27,

2009, and was filed on June 1, 2009.            See Houston v. Lack, 487

U.S. 266 (1988).       Because Keener failed to file a timely notice

of appeal or obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 DISMISSED

                                      2